UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 97-20705



                        GWENDA K. WASHINGTON,

                                                Plaintiff-Appellant,


                               VERSUS


                 MILESTONE INVESTMENTS INCORPORATED,

                                                Defendant-Appellee.




          Appeal from the United States District Court
               For the Southern District of Texas
                         (H-95-CV-5202)


                           April 13, 1998
Before REAVLEY, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     AFFIRMED.   See Rule 47.6.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.